 1
                                                                     JS-6
 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   RAFAEL GARCIA,                           Case No. 5:19-cv-00008-PSG (MAA)
12
                         Plaintiff,
            v.                                JUDGMENT
13

14   FEDERAL BUREAU OF PRISONS,
15
                         Defendant.
16

17         Pursuant to the Order Accepting Findings and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the entire action is dismissed without prejudice.
20

21   DATED:
22
     November 12, 2019                   ____________________________________
23                                               PHILIP S. GUTIERREZ
                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28
